Citation Nr: 0423350	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).  

3.  Entitlement to service connection for residuals of a 
cervical spine injury to include headaches and numbness of 
the right arm.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Entitlement to service connection for a bilateral knee 
disability.  

6.  Entitlement to service connection for a left ankle or 
foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from February 1995 
to June 1998 with unverified service from November 1976 to 
February 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that, in pertinent part, denied service 
connection for the issues listed on the title page above.  
The veteran was notified of the decision by a letter dated 
April 21, 2000.  Thereafter, in January 2001, the veteran 
submitted additional private medical treatment records.  
Thereafter, the veteran filed a Notice of Disagreement that 
was dated April 20, 2001.  The Notice of Disagreement was 
purportedly sent by facsimile and via Federal Express.  The 
RO received the notice of disagreement on April 23, 2001.  A 
facsimile cover page of the Notice of Disagreement is dated 
April 20, 2001 and is of record.  With respect to the Notice 
of Disagreement, a claimant or his or her representative must 
file a Notice of Disagreement with a determination within one 
year from the date that the RO mails notice of the 
determination.  Otherwise, the determination will become 
final.  The date of mailing of the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  See 38 C.F.R. § 20.302.  In this 
case, the RO received the veteran's Notice of Disagreement 
via facsimile on April 20, 2001, exactly one-year after the 
date of notification of the decision.  Accordingly, the Board 
finds that the Notice of Disagreement is timely.  

By letter of July 2001, the veteran clarified that she only 
wished to appeal those issues listed on the title page above.  
In response, in January 2002, the RO issued a Statement of 
the Case.  The RO received the veteran's substantive appeal 
in March 2002.  

The veteran testified at a hearing before the undersigned in 
March 2004.  A transcript of the proceeding is of record.  
During the hearing, the veteran submitted additional evidence 
accompanied by a waiver of initial RO consideration of such 
evidence.  See, 38 C.F.R. § 20.1304.  

A decision with respect to the issue of service connection 
for residuals of a cervical spine injury is set forth below.  
The issues of service connection for asthma, TMJ syndrome, a 
right shoulder condition, a bilateral knee condition and a 
left ankle/foot condition are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran has a current diagnosis of a herniated disc at 
C6-7 with associated headaches and radiculopathy that has 
been medically linked to a motor vehicle accident in service.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for residuals of a cervical spine 
injury to include headaches and numbness of the right arm 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's award of service connection for residuals of a 
cervical spine condition to include headaches and numbness of 
the right arm, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent it from 
rendering this decision on this claim, as all notification 
and development action needed to render a fair decision to 
the full extent has been accomplished.

II.  Background

The veteran's service medical records reflect that she 
reported for treatment in August 1978 after striking the base 
of her neck against her bed.  Upon examination there were no 
abnormalities, spasm or tenderness of the neck.  X-rays of 
the cervical spine were negative for fracture or dislocation.  

In July 1983, she reported for medical treatment after 
striking her head against a sharp object.  She sustained a 
three-centimeter laceration to the right central forehead.  A 
skull x-ray was negative.  The assessment was a facial 
laceration.  

In August 1984, the veteran presented to sick bay with 
complaints of a headache that was located above the ears and 
often moves to the back of the head.  She reported that she 
had the headaches especially when under pressure at work.  
The assessment was probable cluster headaches. 

In August 1990, the veteran was seen in the emergency room at 
the Bethesda Naval Medical Center after being involved in a 
motor vehicle accident.  The emergency room report indicated 
that she fell asleep at the wheel and struck a telephone 
pole.  She was not wearing a seat belt.  She complained of 
pain in the left side of the neck and had bruises on her 4th 
digit finger, elbows, right upper arm and both knees.  The 
assessment was a mild trapezius/paracervical muscle spasm.  
X-rays are not of record.  

A March 1991 consultation report indicates that the veteran 
was seen status post motor vehicle accident with complaints 
of residual upper back pain and headaches.  She was placed in 
physical therapy for three weeks and given a TENS unit for 
use on the cervical area.  

In a February 1995 Report of Medical History, the veteran 
listed her health as "good".  The examiner noted a history 
of a head injury in 1990 as a result of a minor motor vehicle 
accident.  He noted that there was no loss of consciousness, 
and no head fracture but that she did have a neck and 
shoulder injury.  Following an examination, no current 
disorder of the neck or shoulder was noted.  

In August 1997 the veteran reported for treatment with 
complaints of a cervical strain for four days.  The pain 
centered on her neck and progressively worsened.  She 
apparently went to the emergency room the prior evening.  She 
was assessed with a cervical strain and prescribed anti-
inflammatory medications.  

Private chiropractic treatment records for the period from 
August 1997 to June 1998 are of record.  They reveal that the 
veteran initially presented with complaints of severe 
stiffness on both sides of the neck causing headaches and 
tension on the shoulders.  She reported that six years prior 
she was involved in a motor vehicle accident.  Treatment 
notes reflect further complaints pain radiating from the neck 
into the right shoulder.  

The veteran was afforded a discharge examination in January 
1998.  Therein, she reported a history of painful joints.  
She reported that she played a lot of sports and suffered 
from a painful right shoulder.  She further reported that she 
had a great deal of pain in her right shoulder and knee for 
six months following a motor vehicle accident in 1990.  She 
stated that she had frequent, but not severe headaches.  She 
noted that the headaches were severe in 1984-1985 and were 
later aggravated by a car accident.  Finally, she reported 
that in August 1997, she experienced severe spasms in both 
sides of the neck and that neck pain had always been a 
problem for her.  She said that she frequently saw a 
chiropractor for neck pain.  

Following a physical examination by a nurse practitioner, the 
examiner noted that the veteran had current neck, back, right 
knee and right shoulder pain that was aggravated by increased 
activities and by certain movements.  Additionally, her ankle 
and upper arm ached bilaterally.  The nurse practitioner 
noted that the symptoms were worse with weather.  Despite 
such findings, the nurse practitioner noted "ncd" or no 
current disability.  Nevertheless, she was recommended to 
follow-up with her chiropractor as needed.  

Following service, the veteran was seen for a private 
neurological consultation in October 2000.  Therein, she 
reported daily headaches in the cervical occipital junction, 
at times, radiating into the apex region.  She had associated 
pain radiating into the right superior shoulder down the 
upper arm and in the extensor aspect of the forearm.  She had 
these radiating pains approximately three times per week.  
She reported to receiving chronic chiropractic treatment 
since a motor vehicle accident in service in 1990.  

Upon physical examination there was significant tenderness 
and spasm in the temporalis muscles, splenius capitus and 
trapezius muscle.  She had exquisite tenderness and spasm in 
the extensor aspect of the right forearm.  Cranial nerves and 
motor strength examination was normal.  There was decreased 
pinprick sensation in an S1 distribution on the left and an 
L5 distribution on the right.  With respect to her head and 
neck pain, the examiner noted that her symptoms were 
primarily due to extracranial muscle tenderness and spasm.  
No opinion was offered with respect to the etiology of the 
condition.  

During a March 2001 VA examination, the veteran complained of 
a history of chronic neck spasms, which she described as 
"super tightness".  She noted that the trapezius muscles on 
the right were always tighter than the left.  She stated that 
her neck pain radiated down the right arm to the elbow.  
Physical examination of the spine revealed no spasm, but 
there was mild tenderness over the cervical spine to the 
right of midline.  She could flex her cervical spine to 35 
degrees and rotate to 65 degrees.  Examination of the right 
shoulder revealed no tenderness, limitation of motion, loss 
of strength or coordination.  A March 2001 MRI report 
submitted by the veteran showed a herniated disc central and 
to the right at the C6-7 level.  A VA radiology report in 
March 2001 found mild degenerative changes at C6-7.  

The veteran attended a private neurological consultation in 
April 2002.  Therein, the she presented with complaints of 
neck pain, headaches and occasional paresthesias into the 
right arm.  The veteran reported that she had the condition 
for over ten years after being involved in a motor vehicle 
accident.  Upon physical examination, the veteran had some 
discomfort on hyperextension and rotation of her cervical 
spine but a negative head/neck compression test.  Motor 
examination revealed normal tone with no evidence of 
weakness.  Her reflexes were present and symmetrical, with 
slightly decreased left ankle reflex compared to the right.  
She had some hypesthesia over the right hand and left foot.  
Following the physical examination and review of the 
veteran's March 2001 MRI report, the diagnosis was cervical 
disc, C6-7, more to the right.  The examiner opined that the 
herniated disc was causing her pain and headaches and had its 
onset while on duty in 1991.  

During the hearing in March 2004, the veteran testified that 
she was involved in a motor vehicle accident in 1990, whereby 
her car struck a telephone pole.  Since such time, she had 
neck pain and headaches.  She submitted a statement from B.H. 
that indicates that the headaches are likely migraine 
headaches.  


III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

After carefully considering the evidence of record in light 
of the above-referenced criteria, the Board concludes that, 
with affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service connection 
for residuals of a cervical spine condition to include 
headaches and numbness of the right arm is warranted.  
Initially, and with respect to whether the veteran sustained 
an injury in service, the Board finds that the veteran 
sustained an injury to her cervical spine in 1990 following a 
motor vehicle accident.  The record reflects that she was 
treated for whiplash, and later treated in 1991 with 
complaints of neck pain and headaches and pain radiating into 
the right shoulder.  Private chiropractic treatment records 
show that the condition was chronic and persistent in 1997 
and 1998.  During her discharge examination in 1998 she again 
complained of cervical pain and headaches.  Although the 
examiner noted that the veteran had no current disability, 
she noted objective findings of cervical symptoms and 
recommended that the veteran continue with her private 
chiropractic treatment.  Thus, the Board finds that she 
sustained a cervical injury in service.  

Currently, the record reflects that the veteran suffers from 
a herniated disc central to and right at the C6-7 level.  The 
Board finds probative the opinion in April 2002 linking the 
veteran's current residuals to her service injury.  In this 
respect the April 2002 opinion constitutes the only probative 
evidence of record with respect to the etiology of the 
veteran's current herniated cervical disc condition.  While 
the veteran was afforded a VA examination in March 2001, no 
opinion was offered with respect to the etiology of the 
condition.  As such, the April 2002 opinion is the only 
probative evidence of record linking the current cervical 
spine disorder to service.  As such, and affording the 
veteran the benefit of the doubt, service connection for 
residuals of a cervical spine injury is warranted.  

ORDER

Service connection for residuals of a cervical spine 
condition to include headaches and numbness of the right arm 
is granted.  


REMAND

The veteran contends that service connection is warranted for 
asthma, TMJ syndrome, a right shoulder condition, a bilateral 
knee condition and a left ankle/foot condition.  
Unfortunately, the Board finds that additional development is 
warranted with respect to these claims.  

Initially, the Board notes that VA has enhanced duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA and implementing regulations provide 
that VA examinations should be ordered to address matters 
that require medical knowledge, to include the question of 
nexus, if needed to resolve the issue on appeal.  See 
38 U.S.C.A. § 5103A(d)(2).  In determining whether an 
examination is necessary VA will take into account all 
information and lay and medical evidence (including statement 
of the claimant) that contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  

The veteran was afforded an examination in March 2001, 
however, the examiner did not provide an opinion with respect 
to the etiology of the veteran's current claimed 
disabilities.  As such, the Board finds that another 
examination would be helpful in determining the nature and 
etiology of the claimed disabilities of asthma, TMJ syndrome, 
a right shoulder condition, a bilateral knee condition and a 
left ankle/foot condition.  Accordingly, the RO should 
schedule the veteran for an examination at the earliest 
convenience.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Additionally, as part of VA duty to notify, a VCAA notice 
letter, to be consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in a March 2001 letter, the letter only addressed 
the veteran's claim for service connection for asthma and did 
not address the remaining service connection issues.  
Moreover, the letter did not inform the claimant of the 
evidence not of record that was necessary to substantiate the 
claims or advise the veteran of the evidence already of 
record.  Accordingly, upon remand, the RO should send the 
veteran a letter that conforms to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

In this regard, the veteran testified at the March 2004 
hearing that she received current medical treatment from Dr. 
Beth Horowitz, Dr. Poreliz (sp?), Dr. Leavey, and Dr. Lee.  
Those private treatment records are not associated with the 
claims file.  Accordingly, upon remand the RO should request 
that the veteran identify sources of medical treatment since 
discharge and assist her in obtaining the records.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  The letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for asthma, TMJ 
syndrome, a right shoulder condition, a 
bilateral knee condition and a left 
ankle/foot condition.  The letter should 
also specifically inform the veteran of 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in her possession 
that pertains to the claims.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo VA dental and orthopedic 
examinations at the appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history.  All indicated studies 
and tests should be accomplished, to 
include x-ray examination(s), and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.

Based on examination, review of the 
record, and the veteran's assertions, the 
orthopedic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed TMJ syndrome, right 
shoulder condition, bilateral knee 
condition or left ankle/foot condition 
originated in service; or, was aggravated 
by service; or was otherwise caused by 
any incident that occurred during 
service; or, was manifested within one 
year following the veteran's separation 
from service.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

5.  Thereafter, the veteran must be 
afforded a VA respiratory examination to 
address the nature and etiology of any 
current asthmatic condition.  The claims 
folder and a copy this remand must be 
provided to the physician for an opinion 
based on the record.  All necessary tests 
and studies should be conducted.  The 
examiner is advised that asthma 
preexisted entry into the military 
service.  The veteran contends that 
asthma was aggravated by coral dust 
inhaled while serving on active duty.  
Following examination and a review of the 
claims folder, the examiner must offer 
and opinion (with all responses explained 
in full) as to whether the veteran's 
asthma was at least as likely as not was 
aggravated during service.  

Any opinion offered must be based on 
medical evidence of record.  The examiner 
may not rely solely on any unverified 
history provided by the veteran.  

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for asthma, TMJ 
syndrome, a right shoulder disability, a 
bilateral knee disability, and a left 
ankle/foot disability in light of all 
pertinent evidence and legal authority.  

If any benefits sought on appeal remain denied, the RO should 
furnish to the veteran and her representative a supplemental 
statement of the case and afford them  the appropriate time 
period for response before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



